Cite as 2015 Ark. 73



                SUPREME COURT OF ARKANSAS
                                       No. CV-14-193


  PHILIP MORRIS COMPANIES, INC., Opinion Delivered February 26, 2015
  a corporation and PHILIP MORRIS
  INCORPORATED, a corporation
                           APPELLANTS APPEAL FROM THE PULASKI
                                      COUNTY CIRCUIT COURT
  V.                                  [NO. 60CV-03-4661]

  WAYNE MINER and JAMES EASLEY, HONORABLE TIMOTHY DAVIS
  individually and on behalf of all others FOX, JUDGE
  similarly situated
                                APPELLEES
                                           AFFIRMED.


                        RHONDA K. WOOD, Associate Justice

        Class certification is proper if six, rule-based prerequisites are satisfied. Two of

those prerequisites are at issue in this case: predominance and superiority. Another issue is

whether the class is ascertainable. Here, the class plaintiffs alleged that Philip Morris

deceived them by advertising Marlboro Lights as being safer and having less tar and

nicotine than other cigarettes. The circuit court certified the plaintiffs’ class action against

Philip Morris based on the Arkansas Deceptive Trade Practices Act; Philip Morris appeals

the class certification. Because common issues predominate, because the class-action

mechanism is a superior method to adjudicate at least some parts of the plaintiffs’ cause of

action, and because the class is ascertainable, we affirm the circuit court’s order certifying

the class.
                                    Cite as 2015 Ark. 73


                                   I.     Procedural History

       Wayne Miner and James Easley filed a class-action complaint against Philip Morris

Companies Inc. and Philip Morris Incorporated. Plaintiffs alleged, on their behalf and for

others similarly situated, that Philip Morris violated the Arkansas Deceptive Trade

Practices Act (ADTPA) 1 by falsely representing that its Marlboro Lights cigarettes were

healthier and contained less tar and nicotine than regular cigarettes. Specifically, plaintiffs

allege that Philip Morris violated the ADTPA in the following ways:

   • Falsely representing that Lights cigarettes delivered lowered levels of tar and
     nicotine and were less harmful than regular cigarettes;

   • Describing the product as “Light” and having “lowered tar and nicotine” when
     Lights did not, in fact, lower the tar and nicotine delivered to the consumer;

   • Intentionally manipulating the design and content of Lights in order to maximize
     nicotine and tar delivery when deceptively claiming lowered tar and nicotine; and

   • Using techniques that purportedly reduce machine-measured levels of Lights’ tar
     and nicotine content while actually increasing harmful biological effects, like
     specific constituent toxicity and mutagenicity.

Plaintiffs argued that the circuit court should certify a class to bring the ADTPA claim

against Philip Morris. After a hearing, the circuit court agreed with plaintiffs and certified

the following class:

       All persons who purchased Defendants’ Marlboro Light [or Ultra Light] cigarettes
       in Arkansas for personal consumption from November 1, 1971, through June
       22, 2010. Excluded from the Class are Defendants, any parents, subsidiary,
       affiliate, or controlled person of Defendants, as well as the officers, directors,
       agents, servants, or employees of Defendants, and the immediate family
       members of such persons.

       1
           Ark. Code Ann §§ 4-88-101 et seq. (Repl. 2011).
                                    Cite as 2015 Ark. 73




The court concluded, inter alia, that common issues among all class members

predominated over any individual issues and that a class action was a superior method of

resolving the claim. Philip Morris has brought this interlocutory appeal from the circuit

court’s order certifying the class. See Ark. R. App. P.–Civ. 2(a)(9) (2014).

                        II.    Standard of Review and Applicable Law

       The certification of a class action is governed by Arkansas Rule of Civil Procedure

23 (2014). Circuit courts have broad discretion regarding class certification, and we will

not reverse a circuit court’s decision to grant or deny class certification absent an abuse of

discretion. Union Pac. R.R. v. Vickers, 2009 Ark. 259, 308 S.W.3d 573. When reviewing a

class-certification order, we focus on the evidence contained in the record to determine

whether it supports the circuit court’s conclusion regarding certification. Asbury Auto.

Grp., Inc. v. Palasack, 366 Ark. 601, 237 S.W.3d 462 (2006). Our focus is “whether the

requirements of Rule 23 are met” and “it is totally immaterial whether the petition will

succeed on the merits or even if it states a cause of action.” Am. Abstract & Title Co. v.

Rice, 358 Ark. 1, 9, 186 S.W.3d 705, 710 (2004). Stated another way, we “will not delve

into the merits of the underlying claims when deciding whether the Rule 23 requirements

have been met.” Nat’l Cash, Inc. v. Loveless, 361 Ark. 112, 116, 205 S.W.3d 127, 130

(2005).

       Rule 23 imposes six prerequisites for certification of a class-action complaint: (1)

numerosity; (2) commonality; (3) typicality; (4) adequacy; (5) predominance; and (6)

superiority. Ark. R. Civ. P. 23(a), (b); Asbury Auto., supra; Lenders Title Co. v. Chandler,
                                    Cite as 2015 Ark. 73


358 Ark. 66, 73, 186 S.W.3d 695, 699 (2004). Philip Morris has not challenged the circuit

court’s ruling regarding numerosity, commonality, typicality, and adequacy, so the only

prerequisites at issue are predominance and superiority. 2

                            III.   Commonality and Predominance

       Although Philip Morris did not challenge the court’s finding of commonality in its

points on appeal, we discuss commonality here because it is intertwined with

predominance. “One or more members of a class may sue or be sued as representative

parties on behalf of all only if . . . (2) there are questions of law or fact common to the

class.” Ark. R. Civ. P. 23(a). Citing to a leading treatise, we have noted that the

commonality requirement is satisfied when a single common issue is present among the

class members:

       Rule 23(a)(2) does not require that all questions of law or fact raised in the
       litigation be common. The test or standard for meeting the rule 23(a)(2)
       prerequisite is . . . that there need be only a single issue common to all members of
       the class. . . . When the party opposing the class has engaged in some course of
       conduct that affects a group of persons and gives rise to a cause of action, one or
       more of the elements of that cause of action will be common to all of the persons
       affected.

Williamson v. Sanofi Winthrop Pharmaceuticals, Inc., 347 Ark. 89, 96, 60 S.W.3d 428, 432

(2001) (quoting Newberg, Class Actions § 3.10 (3d ed. 1993)). The circuit court must

determine what elements in a cause of action are common questions for the purpose of




       2
         Cf. Am. Abstract, 358 Ark. at 9, 186 S.W.3d at 710 (“In this appeal, American
challenges only three of the six Rule 23 requirements; therefore, we need not address or
consider the other three requirements—numerosity, commonality, and typicality—
here.”).
                                    Cite as 2015 Ark. 73


certifying a class. Id. “The requirement is not difficult to meet.” David Newbern et al.,

Arkansas Civil Prac. & Proc. § 8:3 (5th ed. 2010).

       In its findings of fact and conclusion of law, the circuit court ruled that the

following were common questions of law and fact: (1) whether Philip Morris engaged in

an advertising campaign that represented Lights as healthier and/or safer than regular

cigarettes; (2) whether Lights are healthier and safer than regular cigarettes; (3) whether

plaintiffs received a product that was as warranted and represented; (4) if the product was

not as warranted, the difference in value between the product as warranted and delivered;

and (5) whether Philip Morris violated the ADTPA with respect to the Lights advertising

and marketing programs.

       “Predominance is a more stringent requirement than commonality.” United Am.

Ins. Co. v. Smith, 2010 Ark. 468, at 10, 371 S.W.3d 685, 692. Predominance is a

shorthand term for the following requirement from Rule 23(b): “An action may be

maintained as a class action if . . . the court finds that the questions of law or fact common

to the members of the class predominate over any questions affecting only individual

members.” The starting point in examining the predominance requirement is whether a

common wrong has been alleged against the defendant. Kersten v. State Farm Mut. Auto.

Ins. Co., 2013 Ark. 124, 426 S.W.3d 455. We have approved a bifurcated approach to the

predominance element by allowing the trial courts to divide the case into two phases: (1)

certification for resolution of the preliminary, common issues; and (2) decertification for

resolution of the individual issues. Mega Life & Health Ins. Co. v. Jacola, 330 Ark. 261, 954
                                    Cite as 2015 Ark. 73


S.W.2d 898 (1997). The predominance element can be satisfied if the preliminary,

common issues may be resolved before any individual issues. Asbury Auto., 366 Ark. at

610, 237 S.W.3d at 469.

       In making this determination, we do not merely compare the number of individual

versus common claims. Asbury, supra. Instead, we must decide if the issues common to all

plaintiffs “predominate over” the individual issues, which can be resolved during the

decertified stage of bifurcated proceedings if necessary. Id. Conducting a trial on the

common issue in a representative fashion can achieve judicial efficiency. Smith, 2010 Ark.
468, at 10–11, 371 S.W.3d at 692–93. Thus, the mere fact that individual issues and

defenses may be raised regarding the recovery of individual members cannot defeat class

certification where there are common questions concerning the defendant’s alleged

wrongdoing that must be resolved for all class members. Vickers, supra.

       In the instant matter, Philip Morris maintains that each element of plaintiffs’

ADTPA      claim—misrepresentation,     causation,   and   damages—contains    overriding

individual issues that destroy predominance. First, Philip Morris argues that

misrepresentation is an inherently individual issue because whether its representations on

its Lights cigarettes were false depends on each class member’s smoking habit. Second, it

argues that proof of causation requires proof of reliance, and since each buyer bought

Lights for different reasons, these individual reasons destroy predominance. Third, Philip

Morris argues that each individual’s damage claim depends on his or her smoking habits,

which also destroys predominance.
                                    Cite as 2015 Ark. 73


       We address these three issues in turn. We conclude that proof of misrepresentation

does not turn on each class member’s smoking habit because the key inquiry under the

ADTPA focuses on the defendant’s actions. We further conclude that any individual issues

regarding causation and damages can be addressed, if necessary, using the bifurcated

approach. And we agree that the circuit court did not abuse its discretion when it reached

the same conclusion: “The other issues raised by [Philip Morris] in an attempt to negate

predominance are downstream of the common, predominate threshold allegation of the

plaintiffs: that Marlboro Lights, as designed, manufactured, advertised, and sold, were

misrepresented.”

                                  A.     Misrepresentation

       Philip Morris argues that the misrepresentation element of plaintiffs’ ADTPA claim

can be resolved only by considering each class member’s smoking habit. This argument is

premised on a phenomenon known as compensation. Compensation, as another court has

explained, is “the tendency of smokers of light cigarettes to inhale more deeply, hold the

smoke in their lungs longer, or cover up the ventilation holes in the cigarette paper or

filter, in order to receive the same amount of tar and nicotine as when smoking

Regulars.” Lawrence v. Philip Morris USA, Inc., 53 A.3d 525, 529 (N.H. 2012). Philip

Morris argues that because some smokers failed to “fully compensate,” they actually

received less tar and nicotine; therefore, smokers who failed to fully compensate were not

deceived. The plaintiffs respond that whether an individual received less tar or nicotine is

irrelevant—the issue is Philip Morris’s advertising Lights cigarettes as safer, healthier, and
                                      Cite as 2015 Ark. 73


less addictive when, according to plaintiffs, Philip Morris knew those representations were

false.

         Here, plaintiffs alleged that Philip Morris violated these two statutory provisions of

the ADTPA:

         (a)(1) Knowingly making a false representation as to the characteristics, ingredients,
         uses, benefits, alterations, source, sponsorship, approval, or certification of goods or
         services or as to whether goods are original or new or of a particular standard,
         quality, grade, style, or model;
         ....

         (10) Engaging in any other unconscionable, false, or deceptive act or practice in
         business, commerce, or trade;

Ark. Code Ann. § 4-88-107 (Repl. 2011). These two provisions focus on the defendant’s

acts. So the first question that must be answered is whether Philip Morris made a false

representation or engaged in a deceptive practice. The answer extends further than a

particular smoker’s tar and nicotine intake. While plaintiffs’ complaint alleged that Philip

Morris falsely represented Lights cigarettes as having lower tar and nicotine, plaintiffs also

alleged that Philip Morris employed deceptive techniques to reduce machine-measured

levels of tar in Lights cigarettes. Further, plaintiffs alleged that the Lights descriptor itself

was false and misleading. Because these allegations go beyond whether each consumer

who bought Lights actually received less tar or nicotine, individual issues regarding

smoking behavior are not dispositive. 3

         3
         See, e.g., Aspinall v. Philip Morris Cos., 813 N.E.2d 476, 489 (Mass. 2004)
(“Neither an individual’s smoking habits nor his or her subjective motivation in
purchasing Marlboro Lights bears on the issue whether the advertising was deceptive.”);
Craft v. Philip Morris Cos., 190 S.W.3d 368, 382 (Mo. Ct. App. 2005) (“Plaintiff’s
allegations go to the condition and labeling of the product at the time it was sold; they do
                                      Cite as 2015 Ark. 73


                                        B.     Causation

       Philip Morris’s next argument against predominance is that plaintiffs must prove

reliance to sustain their claims under the ADTPA. According to Philip Morris, proof of

this element would destroy predominance because each individual smoker bought Lights

for different reasons. Furthermore, Philip Morris maintains that even if plaintiffs need not

prove reliance, the same problem exists for the causation element.

       The relevant statute reads as follows: Any person who suffers actual damage or

injury as a result of an offense or violation as defined in the ADTPA has a cause of action to

recover actual damages. Ark. Code Ann. § 4-88-113(f) (emphasis added). Here, the circuit

court ruled that “[r]eliance is not a requirement for proceeding with any private cause of

action under the ADTPA.” The court went on to add that proving reliance would be “a

legal impossibility in a case like the present matter where it is alleged [that Philip Morris]

engaged in fraudulent nondisclosure and misinformation.” Philip Morris argues that this

was error, pointing to a case in which, they allege, this court ruled that reliance was an

element of an ADTPA claim:

       Asbury Automotive maintains that any determination of whether it violated the
       Arkansas Deceptive Trade Practices Act will require individualized inquiries. That is
       because one element of the Deceptive Trade Practices Act will involve the question of whether
       each individual class member relied on a car dealer's alleged deceptive conduct. Asbury
       Automotive further maintains that there are other individualized inquiries that must
       be made, such as how much each plaintiff paid for his or her purchase.

Asbury, 366 Ark. at 610–11, 237 S.W.3d at 469 (emphasis added). Philip Morris’s use of

this quote is misplaced, as it was a recitation of the appellant’s argument in Asbury, not an

not make defendant’s liability dependent on each consumer’s individual smoking
behavior.”).
                                    Cite as 2015 Ark. 73


affirmative statement of Arkansas law. Of course, even if it were a statement of Arkansas

law, it does not help Philip Morris. In the next paragraph of Asbury, we went on to say

that to the extent reliance is an element of an ADTPA claim, that issue is secondary to the

overall misrepresentation.

       In Asbury, the plaintiffs brought a class-action claim against a car dealership, alleging

that the dealership violated the ADTPA by charging a $100 document-preparation fee.

The circuit court certified the class. On appeal, the dealership argued that individual

issues—like how each plaintiff paid for the vehicle—destroyed predominance. We

rejected this argument, reasoning that questions concerning the fee and the reason the

dealership charged it were “overarching issues [that] can be resolved before the circuit

court reaches any individual issues, such as the degree of reliance of each class member on

the misrepresentation.” Id. at 611, 237 S.W.3d at 469. Moreover, we have said that an

individual class plaintiff’s reliance on a defendant’s misrepresentation does not destroy

predominance:

       [A]lthough the fact that lack of reliance and diligence may be arguments raised by
       the appellants, these challenges will not override the common question relating to
       the allegation of a scheme perpetrated by the appellants. The overarching issue
       which must be the starting point in the resolution of this matter relates to the
       existence of the alleged scheme.

SEECO, Inc. v. Hales, 330 Ark. 402, 414, 954 S.W.2d 234, 241 (1997). Likewise, in this

case, overarching issues regarding Philip Morris’s misrepresentations about Lights cigarettes

can be resolved before the circuit court decides any individual issues. In short, the
                                    Cite as 2015 Ark. 73


overarching issue or starting point of plaintiffs’ claim is whether Philip Morris engaged in a

scheme to deceive smokers about the health benefits of Lights cigarettes.

       Further, it would be premature for this court to prospectively set forth what the

plaintiffs must prove to sustain their ADTPA claim. The issue whether the ADTPA

requires proof of reliance is not before us. Any such ruling we would issue would be

advisory and would require us to delve into the merits. Our only task is to see if the

circuit court’s ruling met the requirements of Rule 23. This is a purely procedural inquiry,

and we should avoid deciding substantive issues not squarely before us. E.g., Fraley v.

Williams Ford Tractor & Equip. Co., 339 Ark. 322, 335, 5 S.W.3d 423, 431 (1999) (noting

that “the propriety of a class action is basically a procedural question”). The common issue

of whether Philip Morris behaved in a deceptive manner predominates the litigation; this

is true regardless of whether reliance is an element under the ADTPA.

       This reasoning applies equally to Philip Morris’s contention that, even if reliance is

not required, causation is an individual issue that destroys predominance. Philip Morris

asserts that each smoker bought Lights for various reasons—some liked the taste, others

liked the brand, and others bought Lights even after discovering that Lights were no

healthier than regular cigarettes. Again, these individual purchasing motivations are

secondary to the overarching, predominant question that can be efficiently established on a

class-wide basis. In other words, the misrepresentation element of plaintiffs’ ADTPA claim

can be proved (or not) by class-action adjudication first. Then, to the extent that causation
                                      Cite as 2015 Ark. 73


and reliance require individual inquiries, the circuit court can decertify the class in a

bifurcated proceeding.

                                         C.     Damages

       Bifurcation also solves Philip Morris’s concern that damages are so individualized

that the issue destroys predominance. According to Philip Morris, a plaintiff can only

recover if he or she (1) failed to receive less tar or nicotine and (2) would have smoked less

or quit smoking but for Philip Morris’s fraud. For support, Philip Morris cites to a Second

Circuit case that succinctly summarizes the point:

       [S]mokers who would have purchased full-flavored cigarettes instead of Lights had
       they known that Lights were not healthier would have suffered no injury because
       Lights have always been priced the same as full-flavored cigarettes. By contrast,
       those who would have quit smoking altogether could recover their expenses in
       purchasing Lights. And those who would have continued to smoke, but in greater
       moderation, could recover something in between. Thus, on the issue of out-of-
       pocket loss, individual questions predominate; plaintiffs cannot meet their burden
       of showing that injury is amenable to common proof.

McLaughlin v. Am. Tobacco Co., 522 F.3d 215, 228 (2d Cir. 2008). 4 The plaintiffs counter

that they are entitled to damages for buying a product that was not as represented—that is,

a safer, healthier, and less addictive cigarette.




       4
         Philip Morris further cites Wallis v. Ford Motor Co., where we held that a class-
action claim failed to state a cause of action under the ADTPA because no actual damages
lie where the only injury complained of is a diminution in value. 362 Ark. 317, 208
S.W.3d 153 (2005). But in that case, we affirmed the circuit court’s decision to dismiss a
claim under Ark. R. Civ. P. 12(b)(6). Because Wallis was not about class certification
under Rule 23, it is inapposite. Our focus in interlocutory appeals from class-certification
orders is “whether the requirements of Rule 23 are met” and “it is totally immaterial
whether the petition will succeed on the merits or even if it states a cause of action.” Am.
Abstract, 358 Ark. at 9, 186 S.W.3d at 710.
                                    Cite as 2015 Ark. 73


       We do not comment on what evidence is sufficient to prove plaintiffs’ damages

claims under the ADTPA. Such an inquiry would require us to delve into the merits,

which we will not do. But the existence of damages, at least for some plaintiffs, will

depend on whether Philip Morris misrepresented its product. So the individualized

inquiry regarding damages will not destroy predominance: “[T]he mere fact that

individual issues and defenses may be raised by the defendant regarding the recovery of

individual class members cannot defeat class certification where there are common questions

concerning the defendant’s alleged wrongdoing that must be resolved for all class

members.” Simpson Hous. Solutions, LLC v. Hernandez, 2009 Ark. 480, at 17, 347 S.W.3d
1, 12. The same goes for Philip Morris’s affirmative defenses based on the statute of

limitations, failure to mitigate damages, and the voluntary-payment rule. These are

secondary to the “common questions concerning” Philip Morris’s “alleged wrongdoing

that must be resolved for all class members.” Id.; see also Fraley, 339 Ark. at 335, 5 S.W.3d

at 431 (“[C]onsideration of affirmative defenses at the class certification stage is an

improper intrusion into the merits of the case.”).

                                      IV.     Superiority

       Even if common issues predominate, Philip Morris argues that a class action is not a

superior method of adjudication. Rule 23(b) provides that a class action must be “superior

to other available methods for the fair and efficient adjudication of the controversy.”

Asbury Auto., 366 Ark. at 611, 237 S.W.3d at 469. This court has held that the superiority

requirement is satisfied if class certification is the more efficient way of handling the case,
                                    Cite as 2015 Ark. 73


and it is fair to both sides. Id. Where a cohesive and manageable class exists, we have held

that real efficiency can be had if common, predominating questions of law or fact are first

decided, with cases then splintering for the trial of individual issues, if necessary. Id. This

court has further stated that when a circuit court is determining whether class-action status

is the superior method for adjudication of a matter, it may be necessary for the circuit

court to evaluate the manageability of the class. Id.        In terms of manageability, the

superiority requirement is closely related to predominance, as the presence of central

individual issues makes class-action management more difficult. Newbern, supra, § 8:6

       The class-action mechanism is a superior method to adjudicate the overarching,

predominant issue of Philip Morris’s misrepresentation regarding Lights cigarettes. The

circuit court made the following findings regarding superiority:

       42.    It would not be cost effective for each putative class member to file separate
              lawsuits.

       43.    The courts of the State of Arkansas would be unable to handle hundreds of
              thousands or perhaps millions of individual cases.

       44.    The defendants will only have to pay to litigate the issues presented by this
              matter one time, as opposed to potentially being required to appear and
              defend in dozens of courtrooms across the State of Arkansas.

These findings adequately supported the circuit court’s conclusion that a class action is a

superior method to adjudicate the claim. A class action saves Philip Morris the trouble of

defending multiple ADTPA claims across the state and also provides a convenient

mechanism for numerous consumers to settle the question whether Philip Morris

misrepresented its product. In other words, both parties benefit from the more efficient
                                    Cite as 2015 Ark. 73


process of having the issue of Philip Morris’s misrepresentation under ADTPA litigated in

one setting. 5

                                    V.      Ascertainability

       Philip Morris’s last argument is that the class is not ascertainable. It further argues

that the court made no ruling regarding ascertainability and that we should reverse on

those grounds alone. This argument is misplaced. Rule 23 does not require the circuit

court to make an explicit ruling on whether the class is ascertainable. 6 Instead, we have

said the following regarding this issue:

               It is axiomatic that in order for a class action to be certified, a class must
       exist. The definition of the class to be certified must first meet a standard that is not
       explicit in the text of Rule 23, that the class be susceptible to precise definition.
       This is to ensure that the class is neither “amorphous,” nor “imprecise.”
       Concurrently, the class representatives must be members of that class. Thus, before
       a class can be certified under Rule 23, the class description must be sufficiently
       definite so that it is administratively feasible for the court to determine whether a
       particular individual is a member of the proposed class. Furthermore, for a class to
       be sufficiently defined, the identity of the class members must be ascertainable by
       reference to objective criteria.

Ferguson v. Kroger Co., 343 Ark. 627, 631, 37 S.W.3d 590, 593 (2001). In the present case,

the circuit court met this requirement by defining the class as follows: All persons who

purchased Lights cigarettes in Arkansas for personal consumption from November 1, 1971

through June 22, 2010. This class is definite and “ascertainable by reference to objective

       5
        In so holding, we reject Philip Morris’s separate argument that bifurcation would
not create any efficiencies.
       6
        In the case Philip Morris cites to support this proposition, we reversed because the
circuit court made no findings regarding commonality, predominance, and superiority
Lenders Title Co. v. Chandler, 353 Ark. 339, 107 S.W.3d 157 (2003). However, we never
held that the circuit court, in addition to defining the class, had to make a separate finding
of ascertainability.
                                       Cite as 2015 Ark. 73


criteria.” The circuit court did not have to go behind the class definition and make a

separate finding that the class was readily ascertainable—the class definition speaks for

itself.

          Moreover, unlike Ferguson, supra, this class definition is straightforward. In Ferguson,

class plaintiffs alleged that Kroger’s double-coupon advertising campaign was false and

misleading. 7 However, the problem was that the proposed class was defined by reference

to five different criteria. We affirmed the circuit court’s refusal to certify the class, finding

that the class plaintiffs’ “ability to define the class to be all but insurmountable.” Ferguson,
343 Ark. at 634, 37 S.W.3d at 594. But here there is only one inquiry: Did a plaintiff ever

buy Marlboro Lights during the specified time period? If so, he or she is a member of the

class. This is hardly an “insurmountable” question to answer.

          Philip Morris asserts that the class is still poorly defined, and unascertainable,

because each class member will have to present receipts in order to opt-in to the class; it

further contends that plaintiffs cannot provide receipts, and thus will not be able to prove

their membership in the class. Plaintiffs respond that consumers can prove their class

membership in other ways, for example, by an affidavit or through testimony. We agree

with the plaintiffs. There is no receipt requirement in order to join a class action. One of

          7
        “Kroger advertised to the general public that it would double the value of a
manufacturer’s coupon for goods on particular days. The value of that doubled coupon
would then be deducted against the price of the product. During this time period, Kroger
discounted the amount of state sales tax against the enhanced coupon value. The net result
was that customers did not receive the full double-coupon value. Rather, they received
the double-coupon value less the sales tax on the enhanced value, which was remitted to
the applicable state revenue department by Kroger.” Ferguson, 343 Ark. at 629, 37 S.W.3d
at 591.
                                    Cite as 2015 Ark. 73


the rationales for the class-action mechanism is to provide individual consumers with an

effective way to pool resources and collectively bring a claim that would otherwise be

unremunerative if brought individually. Most consumers throw their receipts away on

their way out the door; so a receipt requirement would undermine the class-action

mechanism because so few class members could produce receipts from cigarette purchases

made years ago.

                                      VI.    Conclusion

        We hold that the circuit court did not abuse its discretion in certifying this class.

We therefore affirm the circuit court’s certification order.

       Affirmed.

       HART, J., dissents.

       Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C., by: R.T. Beard, III; and
Arnold & Porter LLP, by: Lisa S. Blatt, John C. Massaro, and David E. Kouba, for appellants.

       Thrash Law Firm, P.A., by: Thomas P. Thrash and Marcus Neil Bozeman; Don Barrett,
P.A., by: John W. “Don” Barrett and Brian K. Herrington; and Barnow & Associates, P.C.,
by: Ben Barrow and Erich Schork, for appellees.

      Brian G. Brooks, Attorney at Law, PLLC, by: Brian G. Brooks, for amicus curiae
Arkansas Trial Lawyers Association.

      Kitterman Law Firm, P.A., by: Gregory S. Kitterman; and Elliott & Smith Law Firm,
by: Don R. Elliott, Jr., for amici curiae Tobacco-Free Kids, American Lung Association,
and American Cancer Society Cancer Action Network.

    Kutak Rock LLP, by: Jess Askew III, for amicus curiae Arkansas State Chamber of
Commerce.
                                            Cite as 2015 Ark. 73


                 SUPREME COIJRT OF ARI(ANSAS
                                             No. cV-14-1,93


PHILIP MORRIS COMPANIES, INC.,                    A       opinion Delivered February   26,2015
corporation and PHILIP MOI\RIS
INCORPORATED, a corporation.                              APPEAL FROM THE PULASKI
                                                          COUNTY CIRCUIT COURT
                                APPELLANTS                lNo.    60cv-03-4661.)

V.                                                        HONORABLE TIMOTHY DAVIS
                                                          FOX, JUDGE
WAYNE MINER AndJAMES EASLEY,
individually and on behalf of all others                  DISSENTING OPINION.
similarly situated

                                   APPELLEES



                       JOSEPHINE LINKER HART, Associate Justice

       I   respectfully dissent. The circuit court erred by cerrifying the class           in rhis     case

because the appellees failed to satisfy the commonality and superioriry requiremenrs under

the Arkansas Deceptive Trade Practices         Act. A private cause of action may only     be brought

by individuals who have sustained "actual damages." The "actual damages" requirenrent,                   as


codified at Arkansas Code Annotated section 4-88-1 13(f) leaves unsarisfied the cornmonaliry

and superioriry requirements of Rule 23 of the Arkansas Rules of Civil Procedure. I would

also deny certificadon of this class because      it is nor ascerrainable.

       The circuit court certified the         class as   "All   persons who purchased Defendants'

Marlboro Light [and Mariboro Ultra LightJ cigarettes in Arkansas for personal consumprion

from November 1, 1971, through June 22,2010." The appellees' theory of the case                        was

that anyone who purchased the Light cigarettes was rnisled by Philip Morris's marketing that

Light cigarettes delivered   less tar and   nicotine, which it knew would be interpreted         as   being
                                       Cite as 2015 Ark. 73


a healthier or safer cigarette. The design of the cigarette, ir is alleged, contributed to

"compensating," i.e., using a light cigarette in a way that was more dangerous-holding the

cigarette to cover the air holes in the filter, inducing the smoker to smoke more cigarettes,

or   causing the smoker      to inhale more deeply. However, even the appellees' experts

conceded that ninery percent of smokers did not fully compensate and not every purchaser

bought "Lights" because he or she believed it was a "healthier" cigarette. These facts are

fundamental to the   case.


        The Arkansas Deceptive Trade Practices Act is an extraordinanly broad piece of

consumer-protection legislation.      It   provides for both criminal enforcementr and civil

enforcement.2 However, most of the act is directed to the Attorney General. While it does

authorize a private cause of action, that right is very restricted. Arkansas Code Annotated

section 4-88-113(fl pro.,,ides: "Any person rvho suflers actual damage or injury   as a   result   of

an oflense or violation as defined in this chapter has a cause of action to recover actual

damages, if appropriate, and reasonable attorney's fees." It is worth emphasizing rhat while

rhe Attorney General may enjoin deceptive activiry and seek restitution on behalf of the


       ' "Ary   person who knowingly and willfully commits an unlawful practice under this
chapter shall be guilty of a Class A misdemeanor." Ark. Code Ann. $ 4-88-103.

       2
          In addition to the criminal penalry imposed hereunder, the Attorney General of
this state shall have authority, acting through the Consumer Counsel, to file an action in
the court designated in $ 4-88-1,1,2for civil enforcement of the provisions of this chapter,
including, but not limited to, the seeking of restitution and the seeking of an injunction
prohibiting any person from engaging in any deceptive or unlawful practice prohibited by
this chapter.

Ark. Code Ann. $ 4-88-104.
                                        Cite as 2015 Ark. 73


people ofArkansas without identifuing specific individuals who have been harmed or might

potentially be harmed, the private cause of action requires "actual damages." A Person who

has not sustained "actual damages" simply cannot bring a private lawsuit under the Arkansas

Deceptive Trade Practices Act. Ark. Code         Ann. 4-88-113(0. Accordingly, that person

should not be made an unnamed plaintiffin a class action.

       I agree with Philip Morris's assertion that the proposed       class is manifestly unsuitable


for class-wide adjudication because the core elements of the Arkansas Deceptive Trade

Pracrices Act claim are that (1) Philip Morris misrepresented that Lights deliver lower tar and

nicotine in a way "likely to deceive"     a reasonable consumer, and (2)     the misrepresentation

caused plaintiffs (3)   to sufler "actual damage or injury." Philip Morris contends that "[a'lny

representation that Lights were lower in tar or nicotine was not false as to class members

who smoked Lights in ways that actually delivered lower tar and nicotine." ln                  those

instances, the consumers got exactly what they were seeking.

        Furthermore, these representations did not apply to those individuals who did not

believe the alleged misrepresentations and thus did not rely on the alleged misrepresentation

and purchased Lights for reasons other than lower tar and nicotine, such as taste. Philip

Morris argues that injury could be shown "only if the purchasers did not receive         less tar and


nicotine and they would have spent less rnoney on cigarettes in the absence of the alleged

misrepresentation. Actual damages would depend on each class member's smoking habits,

beliefs, and purchasing history. Obviously,     a class   member has suffered no "actual damages"

if he or   she boughr Lights because of the taste, peer pressure, or   lor reasons other than he or



                                                  3
                                           Cite as 2015 Ark. 73


she believed that   it   was a "healthier" cigarette.

       I   also agree    with Philip Morris that the       necessiry   of determining the individual

smoking habits, particularly with regard to whether a class member has sustained acrual

clamages also defears      the superioriry requirement of Rule         23. Neither side disputes that

"minitrials" would be required to determine actual damages. Because the class is not

ascertainable, no one can predict how many of these minitrials               will be necessary, although

it will be ar least several thousand      because   Philip Morris expressed its intention to assert its

due-process right to rebut each element ofplaintiffs' claims. Accordingly, the circuit court's

finding that superioriry was satisfied because it would not be "cost effbctive" for                    each


putative class member to file separate lawsuits," is clearly wrong because each            class   member

would end up in that position anyway. Furthermore, I cannot ignore that Arkansas Code

Annotated section 4-BB-113(0 states that               in private   enforcement actions, reasonable

atrorney's fees would be awarded, so an individual private plaintiffwould not incur the cost

of paying for representation.

       The circuit coLlrt also erred in certi$zing the       class because   it is not ascertainable. The

majority echoes the appellees' contention that ascertainabiliry is someho'uv entitled to               lesser


consideration because        it   is not a textual requiremenr in Rule 23 and, as counsel for the

appellees disdainfully described        it, "only.ludicially created." I contend that however            this

requirement was engendered, be            it through a rule of civil procedure promulgated by rhis

court or from one olour3udicial opinion, ascertainabiliry            rs   entitled to equal digniry.

        Philip Morris argues that this case is analogous to         Ferguson u. Kroger     Co.,343 Ark.



                                                      4
                                         Cite as 2015 Ark. 73


627,37 S.W.3d 590 (2001), where this court affirmed           a denial of class   certification because

it was virrually impossible ro identify    class members and thus impossible        to define the   class.


ln Kroger, the cause ofaction alleged that consumers were misled by Kroger's double-coupon

promotion because Kroger advertised to the general public that it would double the value

of a manufacturer's coupon on particular days, but Kroger discounted rhe amount of state

sales   tax against the enhanced coupon value with the net result being that customers received

the double-coupon value less the sales tax on the enhanced value, which was remitted to the

applicable state revenue department by Kroger. This court stated:

          We acknowledge at the outset that defining the class size is not a specified
          prerequisite to class certification under Rule 23. But that alone does not decrde the
          issue. This court has held that the exact number of a class need not be proved as a
          prerequisite for class certification. See Mega Lrf, €, Health lns. Co. u. Jacola, supra;
          Cheqnet Systems, lnc. u. Montgomery,322 Ark.742,911 S.W.2d 956 (1995); see also
          I Newberg on Class Acrions, S 3.05 (3d ed.1992). But at the same rirne, we
          subscribe to the recognized principle that in order for a class to be certified, a class
          must exist and that this is implicit in Rule 23.The treatise, Moore's Federal Pracrice,
          states the proposition succinctly and rhe reasoning behind it:

                 It   axiomatic that in order for a class action to be certified, a ciass nrusr exisr.
                      is
                 The definition of the class to be certified must first meet a standard that is nor
                 explicit in the text of Rule 23, that the class be susceptible to precise
                 definition. This is to ensure that the class is neither "amorphous," nor
                 "imprecise." . . . Thus, before a class can be certified under Rule 23, the class
                 description must be sufficiently definite so that it is administratively feasible for
                 the court to determine whether a particular individual is a member of the
                 proposed class. Furtherrnore, for a class to be sufficiently defined, the identiry
                 of the class members must be ascertainable by reference to objective cnteria.
                 5Jeremy C. Moore, Moore's Federal Practice S 23.2(1) (Matthew Bender 3d
                 ed.1997).

                 A second distinguished treatise echoes these principles that class idenriry musr
          be feasible and that rhe class cannot be excessively broad or amorphous. 7A Charles
          Alan Wright, Arthur R. Miller, Mrry Kay Kane, Federal Practice & Procedure $
          1,760 (2d ed.1986); see also Adashunas u. Negley, 626 F.Zd 600 (7th Cir.1980)
                                             Cite as 2015 Ark. 73


         (proposed class ofall children with learning disabilities too difficult to identify and not
         adequately defined); Intratex Gas Co. u. Beeson,22 S.W.3d 398 (Tex.2000); Hamilton
         u. Ohio Sauings Bank,82 Ohio St.3d 67, 694 N.E.2d 442 (1998). Clearly defining the
         class insures that those people who are actually harmed by the defendant's wrongful
         conduct will participate in rhe relief ultimately awarded. See Simer u. Rios, 661 F.2d
655 (7th Cir.1981).

Ferguson,343 Ark. at 631,-32, 37 S.W.3d at 593.

         The     case   before us appears to be exactly like Kroger. As Philip Morris notes, there are

no records that would tie a specific consumer to a particular purchase. While there are

obviously records of how many packs of Marlboro Light cigarettes Philip Morns sold in

Arkansas, there is no way          to determine how many smokers bought them,            as   there is no

concrete data on how many packs each smoker smokes. Also, the class is defined so broadly,

all purchasers of Marlboro Lights in Arkansas, as to reach even those who had no actual

damage.

          In my view, the majoriry is wrong to approve of a class that cannot reasonably be

ascertained, and is so broad as to include perhaps thousands of members who have sustained

no actual darnages and are thus not entitled to pursue a cause of action under the Arkansas

Deceptive Trade Practices          Act.   I am mindful that this cause of action is drrected against the

manufacturer of cigarettes, a highly unpopular consumer good. However, this case will

stand as precedent for a// consumer goods.             "Light" is the teml that has been demonized

today because it is associated with cigarettes. Should we countenance equally low standards

for   class   certification when it comes to foods that are labeled "diet," all natural,"'"low-fat,"

or_dare I say__,,light?,,




                                                       6